Citation Nr: 1338303	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  08-03 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1995 to November 2001. 

This matter was initially before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to the benefit currently sought on appeal.  In November 2011, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary and procedural development.  The RO issued a supplemental statement of the case in August 2012 and the appeal is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The November 2011 Board Remand indicated that the Veteran's claim for a TDIU was inextricably intertwined with multiple claims for increased rating of his service connected disabilities.  The RO was instructed to give consideration to those increased ratings claims.  Then,  if the Veteran did not meet the schedular requirements of 38 C.F.R. § 4.16(a), the RO should submit the issue of entitlement to a TDIU to the Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 4.16(b).  

The RO denied TDIU in a Supplemental Statement of the Case (SSOC) dated August 2012.  The Veteran was rated at 50 percent for posttraumatic stress disorder and 10 percent for the residuals of a right shoulder injury.  He was also in receipt of noncompensable ratings for disabilities of the left wrist and right hand.  Such meant that his combined rating was 60 percent, and that he did not meet requirement for a TDIU under 38 C.F.R. § 4.16(a).  

In the SSOC, the RO indicated that the Veteran's file was forwarded to the Under Secretary for Benefits or the Director, Compensation Service for consideration of the assignment of an extraschedular rating.  It does not appear that the Under Secretary for Benefits or the Director, Compensation Service responded to this inquiry.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The matter must be returned to the AMC/AOJ for this action.

While referral of the TDIU under 38 C.F.R. § 4.16(b) was never completed/accomplished, the Veteran was granted a 100 percent disability rating for PTSD in a December 2012 rating decision, effective November 10, 2012.  It is thereby possible that the RO considered the issue of entitlement to TDIU moot. 

A grant of a 100 percent disability does not always render the issue of TDIU moot. As it potentially relevant here, VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294   (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); See also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999). Such a scenario is not present here, since the Veteran's combined disability rating for his other service connected disabilities is 10 percent.  

Nevertheless, the Veteran has claimed to be unemployable since he filed his claim for TDIU in August 2006.  Thus, even considering the fact that a 100 percent rating has been assigned for PTSD from November 10, 2012, VA must still consider entitlement to TDIU from the time he submitted his original claim in August 2006.  However, the RO has not considered entitlement to TDIU during this time period (August 2006 to November 2012), especially within the context of 38 C.F.R. § 4.16(b). 

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should submit the issue of entitlement to a TDIU to the Under Secretary for Benefits or the Director, Compensation Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b) for the entire appeal period.  An extraschedular evaluation under 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  All of the Veteran's service-connected disabilities, as well as his employment history, educational, and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered under 38 C.F.R. § 4.16(b). 

2. Thereafter, if the benefits sought on appeal are not granted in full, the RO must furnish a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  The Veteran should be provided an opportunity to respond in accordance with applicable statutes and regulations.  The case should be returned to the Board for further appellate consideration, if otherwise in order.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

